PER CURIAM.
Whereas it was stipulated and agreed by the parties to the above-entitled cause, by written stipulation entered with the clerk of this court on April 27,1932, that the decision of this court entered under date of January 27, 1933, in canse No. 4738 [63 F.(2d) 68], should govern the decision in this cause, and that the printing of the record in this cause should be dispensed with and further proceedings suspended pending the court’s decision in cause No. 4738, and that upon the entry of judgment in said cause an order of mntatis mutandis should be entered in the case of Sarther Baking Company, Inc., v. Commissioner of Internal Revenue, on consideration whereof it is now here ordered and adjudged by this court that the judgment entered in this eause on April 27, 1931, by the United States Board of Tax Appeals, may be, and the same is hereby, affirmed.